Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim1 is allowable because the prior art of record fails to teach or suggest a wing spoiler actuator mechanism, comprising: an upper spoiler having a free end and a hinge end pivotally coupled to a wing structure at a first fixed axis; a door pivotally coupled to the wing structure at a second axis; and an actuator pivotally mounted to the wing structure between the upper spoiler and the door, the actuator having an extendable first end and a second end opposite the first end, the extendable first end coupled to the upper spoiler; wherein extension of the first end of the actuator rotates the upper spoiler to a deployed position and rotates the actuator such that the second end of the actuator induces downward rotation of the door from a closed position to an open position and the second end of the actuator extends below the wing structure during spoiler deployment.
Claim 10 is allowable because the prior art of record fails to teach or suggest an aircraft wing, comprising: an upper wing structure and a lower wing structure joined by a spar; a rib coupled to the spar; 2019-4141-US-NP an upper spoiler having a first end and a hinge end pivotally coupled to the rib at a first fixed axis; a door coupled to the lower wing structure and movable between a closed position and an open position; and an actuator pivotally mounted within the aircraft wing between the upper spoiler and the door, the actuator having an extendable first end coupled to the upper spoiler and an opposite second end; wherein extension of the first end of the actuator rotates the upper spoiler to a deployed position and rotates the actuator such that the second end of the actuator induces downward movement of the door from the closed position to the open position in which the second end of the actuator extends below the lower wing structure during spoiler deployment.
Claim 18 is allowable because the prior art of record fails to teach or suggest a wing spoiler actuator mechanism, comprising: an upper spoiler having a free end and a hinge end pivotally coupled to a wing structure at a first fixed axis; a fairing movably coupled to the wing structure; and an actuator pivotally mounted to the wing structure between the upper spoiler and the door, the actuator having an extendable first end coupled to the upper spoiler and an opposite second end; wherein extension of the first end of the actuator rotates the upper spoiler to a deployed position and rotates the actuator such that the second end of the actuator induces 2219-4141-US-NP translation of the fairing from a first position to a second position and the second end of the actuator extends outside the wing structure during spoiler deployment.
The best prior art of record is Martens (PGPub #2019/0009888) which does teach a wing spoiler actuator mechanism, comprising: an upper spoiler having a free end and a hinge end pivotally coupled to a wing structure at a first fixed axis; and an actuator pivotally mounted to the wing structure between the upper spoiler and a bottom surface, the actuator having an extendable first end and a second end opposite the first end, the extendable first end coupled to the upper spoiler; wherein extension of the first end of the actuator rotates the upper spoiler to a deployed position.  But, Martens does not teach a door pivotally coupled to the wing structure at a second axis; the door being located on the bottom surface, and the extension rotates the actuator such that the second end of the actuator induces downward rotation of the door from a closed position to an open position and the second end of the actuator extends below the wing structure during spoiler deployment.
Another prior art of record is Boulton (GB 430,941) which does teach a door pivotally coupled to the wing structure at a second axis; the door being located on the bottom surface, and the extension rotates the actuator such that the second end of the actuator induces downward rotation of the door from a closed position to an open position and the second end of the actuator extends below the wing structure during spoiler deployment.
However, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the door limitations of Boulton with the actuator system of Martens because of the stark differences in the actuation mechanisms of the two systems, in Martens it is an extensible actuator while the actuation system of Boulton simply rotates, as the actuator of Martens is currently located it would not be possible for it to rotate while extending to raise the spoiler and make contact with the bottom surface of the wing which is what would be required to open the door of Boulton, and it would not be obvious to replace the actuator of Martens with the entire actuator system of Boulton because the system of Boulton does not extend like is claimed and the door and spoiler are both located on the bottom of the wing and extend down so it could not work to actuate an upper spoiler.
Another prior art of Record is Johnson (US #7,051,982) which does teach a wing spoiler actuator mechanism, comprising: an upper spoiler having a free end and a hinge end pivotally coupled to a wing structure at a first fixed axis; a door pivotally coupled to the wing structure at a second axis; and an actuator pivotally mounted to the wing structure between the upper spoiler and the door, the actuator having an extendable first end and a second end opposite the first end, the extendable first end coupled to the upper spoiler; wherein extension of the first end of the actuator rotates the upper spoiler to a deployed position, but does not teach that the extension rotates the actuator such that the second end of the actuator induces downward rotation of the door from a closed position to an open position and the second end of the actuator extends below the wing structure during spoiler deployment.  Instead Johnson teaches that the first end that actuates the spoiler also moves the door while the second end has no interaction with the door, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the invention to have the second end interact with the door without completely changing the structure of the system and it would require the use of hindsight reconstruction.
Another prior art of record is Sepstrup (US #4,717,097) which does teach a wing spoiler actuator mechanism, comprising: an upper spoiler having a free end and a hinge end pivotally coupled to a wing structure at a first fixed axis; a door pivotally coupled to the wing structure at a second axis; and an actuator pivotally mounted to the wing structure between the upper spoiler and the door, but Sepstrup does not teach the actuator having an extendable first end and a second end opposite the first end, the extendable first end coupled to the upper spoiler; wherein extension of the first end of the actuator rotates the upper spoiler to a deployed position and rotates the actuator such that the second end of the actuator induces downward rotation of the door from a closed position to an open position and the second end of the actuator extends below the wing structure during spoiler deployment.
Claims 2-9, 11-17, and 19-20 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647